 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JASON HITT
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00143-JAM
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   JASON HARLEY COSTA,
15                  Defendant.
16

17          WHEREAS, on March 22, 2019, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 21 U.S.C. § 853(a), based upon the plea agreement entered into between plaintiff and

19 defendant Jason Harley Costa forfeiting to the United States the following property:

20                  a.      Approximately $26,456.00 in U.S. Currency.
21          AND WHEREAS, beginning on March 27, 2019, for at least 30 consecutive days, the United

22 States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture

23 site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

24 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

25 validity of their alleged legal interest in the forfeited property;

26          AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject

27 property, and the time for any person or entity to file a claim has expired.

28          Accordingly, it is hereby ORDERED and ADJUDGED:
                                                   1
                                                                                       Final Order of Forfeiture
 1          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 2 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 853(a), to be disposed of

 3 according to law, including all right, title, and interest of Jason Harley Costa.

 4          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 5 United States of America.

 6          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 7 property until it is disposed of according to law.

 8          SO ORDERED this 18th day of September, 2019.

 9
                                                            /s/ John A. Mendez_____________
10                                                          JOHN A. MENDEZ
                                                            United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                          Final Order of Forfeiture
